DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 5, 7-8, 14-15 and 19 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Turney (US 11,002,457) in view of Bentz (US 10,047,967).
Regarding claim 1, Turney discloses a heating, ventilation, and air conditioning (HVAC) system comprising: 
an outdoor heat exchanger (212);

a second indoor heat exchanger (216 from zone B as can be seen from Fig. 2 below) fluidly coupled to the outdoor heat exchanger (212) and disposed in a second zone (B);
a compressor (208) fluidly coupled to the outdoor heat exchanger (212), the first indoor heat exchanger (216 from zone A), and the second indoor heat exchanger (216 from zone B);
a first circulation fan (220 from zone A) positioned to circulate air around the first indoor heat exchanger;
a second circulation fan (220 from zone B) positioned to circulate air around the second indoor heat exchanger; 
a first zone controller (refer to controller 222 within zone A) electrically coupled to the first indoor heat exchanger, wherein the first zone controller is configured to: 
measure a temperature of the first zone (refer to col. 9, lines 36-49, wherein the temperature in the first zone is measured by temperature sensors 618);
responsive to a setpoint temperature of the first zone,
adjust a speed of the first circulation fan independent of the speed of the second circulation fan (refer to col. 5, lines 49-52, and col. 6, lines 17-23, wherein each of the controllers 222 in each zone controls the operation of components of the indoor VRF 204, including the fan 220 in response to a zone temperature setpoint; controller 222 adjusts the speed of the fan to modulate the rate of heat transfer into or out of the refrigerant in the evaporator), and 



    PNG
    media_image1.png
    566
    643
    media_image1.png
    Greyscale


While Turney discloses responsive to a setpoint temperature of the first zone,  adjusting the speed of the first circulation fan independent of the speed of the second circulation fan and operating the HVAC system in the cooling mode or the heating mode, Turnay fails to explicitly disclose determine whether a difference exists between the measured temperature of the first zone and a setpoint temperature of the first zone; responsive to a determination that a difference exists between the measured temperature and the setpoint temperature, adjust the speed of the first circulation fan; determine whether the difference between the measured temperature of first zone is 
However, Bentz teaches a system and method for adaptive control (refer to Fig. 3, and col. 8, lines 5-28), comprising a controller (22) configured to measure a temperature of a zone (control device 22 receives information from sensor 68, e.g. an indoor ambient temperature sensor from residence 24 which is being considered the temperature of the zone); determine whether a difference exists between the measured temperature of the zone and a setpoint temperature of the zone (control device 22 compares the indoor ambient temperature to a temperature setpoint which may be input by a user); responsive to a determination that a difference exists between the measured temperature and the setpoint temperature, control a circulation fan (when the comparison is made, the control device engages at least the motor 58 of circulation fan 60); determine whether the difference between the measured temperature of the zone is higher or lower than the setpoint temperature of the zone; responsive to a determination that the measured temperature of zone is higher than the setpoint temperature of the zone, operate the HVAC system in a cooling mode; and responsive to a determination that the measured temperature of zone is lower than the setpoint temperature of the zone, operate the HVAC system in a heating mode (the control device 22 compares the indoor ambient air temperature to the temperature setpoint and engages at least one of the motors of the system to run the HVAC in the cooling mode if the air temperature is 
Therefore, it would have been obvious to a person of ordinary skill before the effective filing date of the claimed invention, to modify Turnay by providing to determine whether a difference exists between the measured temperature of the first zone and a setpoint temperature of the first zone; responsive to a determination that a difference exists between the measured temperature and the setpoint temperature, adjust the speed of the first circulation fan; determine whether the difference between the measured temperature of first zone is higher or lower than the setpoint temperature of the first zone; responsive to a determination that the measured temperature of first zone is higher than the setpoint temperature of the first zone, operate the HVAC system in a cooling mode; and responsive to a determination that the measured temperature of first zone is lower than the setpoint temperature of the first zone, operate the HVAC system in a heating mode in view of the teachings by Bentz, in order to provide improved control of the first zone through adaptive control of staging for the HVAC system.

Regarding claim 5, Turney as modified meets the claim limitations as disclosed above in the rejection of claim 1. Further, Turney as modified discloses comprising a humidity sensor electrically coupled to the first zone controller (refer to col. 9, lines 36-

Regarding claim 7, Turney discloses a heating, ventilation, and air conditioning (HVAC) system comprising:
an outdoor heat exchanger (212);
a compressor (208) fluidly coupled to the outdoor heat exchanger (212); 
a plurality of indoor heat exchangers (216) corresponding to a plurality of enclosed spaces (204), the plurality of indoor heat exchangers coupled in parallel to the compressor (refer to the parallel connection as can be seen from Fig. 2 and piping lines 224 and 226);
a plurality of circulation fans (220), a first circulation fan (refer to circulation fan 220 from Zone A as annotated in Fig. 2 above) of the plurality of circulation fans disposed with a first indoor heat exchanger of the plurality of heat exchangers (refer to heat exchanger 216 from Zone A as annotated in Fig. 2 above) and configured to circulate air around the first indoor heat exchanger;
a plurality of zone controllers (222) electrically coupled to each circulation fan of the plurality of circulation fans, wherein each zone controller of the plurality of zone controllers is configured to:
measure a temperature of a first enclosed space of the plurality of enclosed spaces (refer to col. 9, lines 36-49, wherein the temperature in the first enclosed space is measured by temperature sensors 618), the first enclosed space containing the first indoor heat exchanger and the first circulation fan;

responsive to different temperature setpoints in the first zone, operate the HVAC system in a cooling mode or a heating mode (refer to Figs. 1A-1B, and col. 4, lines 42-48).
While Turney discloses each zone controller configured to measure a temperature in the first enclosed space and to adjust a speed of the first circulation fan responsive to a setpoint temperature and operating the HVAC system in the cooling mode or the heating mode, Turney fails to explicitly disclose determine whether a difference exists between the measured temperature of the first enclosed space and a setpoint temperature of the first enclosed space; responsive to a determination that a difference exists, adjust a speed of the first circulation fan of the plurality of circulation fans in the first enclosed indoor space; determine whether the difference between the measured temperature of first enclosed space is higher or lower than the setpoint temperature; responsive to a determination that the measured temperature of first enclosed space is higher than the setpoint temperature, operate the HVAC system in a cooling mode; and responsive to a determination that the measured temperature of first enclosed space is lower than the setpoint temperature, operate the HVAC system in a heating mode.



Regarding claim 8, Turney as modified meets the claim limitations as disclosed above in the rejection of claim 7. Further, Turney as modified discloses a branch controller (214) coupled to the first indoor heat exchanger of the plurality of indoor heat exchangers (refer to the connection between the branch controller 214 with the plurality of VRF units 204 including the indoor heat exchangers as can be seen from Fig. 2), but fails to explicitly disclose a plurality of branch controllers.
However, regarding the plurality of branch controllers, it has been held that mere duplication of parts has no patentable significance unless a new and unexpected result 

Regarding claim 14, Turney discloses a method of fan speed control for an HVAC system, the method comprising:
measuring, with a temperature sensor, a temperature of a zone of a plurality of zones (refer to col. 9, lines 36-49, wherein the temperature in the first zone is measured by temperature sensors 618);
communicating the measured temperature to a zone controller (222) disposed within with the zone (wherein temperature sensor 618 communicated with the VRF system 200 of Fig. 2, hence the zone controllers); 
adjusting a speed of a circulation fan (220) disposed within the zone responsive to a setpoint temperature (refer to col. 5, lines 49-52, and col. 6, lines 17-23, wherein each of the controllers 222 in each zone controls the operation of components of the indoor VRF 204, including the fan 220 in response to a zone temperature setpoint; controller 222 adjusts the speed of the fan to modulate the rate of heat transfer into or out of the refrigerant in the evaporator); and
responsive to different temperature setpoints in the zone, operate the HVAC system in a cooling mode or a heating mode (refer to Figs. 1A-1B, and col. 4, lines 42-48).

However, Bentz teaches a system and method for adaptive control (refer to Fig. 3, and col. 8, lines 5-28), comprising determining by a controller (22) a temperature of a zone (control device 22 receives information from sensor 68, e.g. an indoor ambient temperature sensor from residence 24 which is being considered the temperature of the zone); determining whether a difference exists between the measured temperature of the zone and a setpoint temperature of the zone (control device 22 compares the indoor ambient temperature to a temperature setpoint which may be input by a user); responsive to a determination that a difference exists between the measured temperature and the setpoint temperature, controlling a circulation fan (when the comparison is made, the control device engages at least the motor 58 of circulation fan 
Therefore, it would have been obvious to a person of ordinary skill before the effective filing date of the claimed invention, to modify Turnay by providing determining, by the zone controller, whether a difference exists between the measured temperature of the zone and a setpoint temperature of the zone; responsive to a determination that a difference exists between the measured temperature and the setpoint temperature, adjusting the speed of a circulation fan disposed within the zone; determining, by the zone controller, whether the difference between the measured temperature is higher or lower than the setpoint temperature; responsive to a determination that the measured temperature is higher than the setpoint temperature, operating the HVAC system in a cooling mode; and responsive to a determination that the measured temperature is 

Regarding claim 15, Turney as modified meets the claim limitations as disclosed above in the rejection of claim 14. Further, Turney as modified discloses operating an indoor heat exchanger (216) associated with the circulation fan (220) in one of the heating mode and the cooling mode (refer to Fig. 1B).

Regarding claim 19, Turney as modified meets the claim limitations as disclosed above in the rejection of claim 14. Further, Turney as modified discloses measuring a relative humidity of the zone of the plurality of zones with a humidity sensor electrically coupled to the zone controller (refer to col. 13, lines 2-5).

Claims 2-4, 11-13 and 16-18 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Turney (US 11,002,457), Bentz (US 10,047,967), and further in view of Ramakrishnan (US 5,634,346).
Regarding claims 2, 11 and 16, Turney as modified meets the claim limitations as disclosed above in the rejection of claims 1, 7 and 14. Further, Turney as modified discloses to determine the difference between the measured temperature and the setpoint temperature, but fails to explicitly disclose that responsive to the difference being below a first threshold temperature difference, the first zone controller directs the first circulation fan to operate at low speed.
However, Ramakrishnan further teaches an apparatus for controlling a room air conditioner, comprising a controller configured to determine if a temperature difference is below a threshold temperature difference, the controller directs a circulation fan to operate at low speed (refer to col. 8, lines 18-26, wherein if the controller detects a temperature difference greater than 2°F, it will set the fan speed at a high speed by and the fan speed will be set to low speed for a temperature difference between 0°F and 1°F), in order to decrease the amount of frequent user involvement necessary in operating the room air conditioner (refer to col. 1, lines 16-19).
Therefore, it would have been obvious to a person of ordinary skill before the effective filing date of the claimed invention, to further modify Turney by providing that responsive to the difference being below a first threshold temperature difference, the first zone controller directs the first circulation fan to operate at low speed in view of the teachings by Ramakrishnan, in order to decrease the amount of frequent user involvement necessary in operating the first zone.

Regarding claims 3, 12 and 17, Turney as modified meets the claim limitations as disclosed above in the rejection of claims 1, 7 and 14. Further, Turney as modified discloses to determine the difference between the measured temperature and the setpoint temperature, but fails to explicitly disclose wherein responsive to the difference being between a first threshold temperature difference and a second threshold temperature difference, the first zone controller directs the first circulation fan to operate at medium speed.
However, Ramakrishnan further teaches an apparatus for controlling a room air conditioner, comprising a controller configured to determine if a temperature difference is between a first threshold temperature difference and a second threshold temperature difference, the controller directs a circulation fan to operate at medium speed (refer to the fan speed will be set to medium speed when the temperature difference is between 1°F and 2°F; and the fan speed will be set to low speed for a temperature difference between 0°F and 1°F), in order to decrease the amount of frequent user involvement necessary in operating the room air conditioner (refer to col. 1, lines 16-19). 
Therefore, it would have been obvious to a person of ordinary skill before the effective filing date of the claimed invention, to further modify Turney by providing wherein responsive to the difference between the measured temperature and the setpoint temperature being between a first threshold temperature difference and a second threshold temperature difference, the first zone controller directs the first circulation fan to operate at medium speed in view of the teachings by Ramakrishnan, in order to decrease the amount of frequent user involvement necessary in operating the first zone.

Regarding claims 4, 13 and 18, Turney as modified meets the claim limitations as disclosed above in the rejection of claims 1, 7 and 14. Further, Turney as modified discloses to determine the difference between the measured temperature and the setpoint temperature, but fails to explicitly disclose explicitly disclose wherein responsive to the difference being above a second threshold temperature difference, the first zone controller directs the first circulation fan to operate at high speed.
However, Ramakrishnan further teaches an apparatus for controlling a room air conditioner, comprising a controller configured to determine if a temperature difference wherein if the controller detects a temperature difference greater than 2°F, it will set the fan speed at a high speed by activating the high fan relay; the fan speed will be set to medium speed when the temperature difference is between 1°F and 2°F; and the fan speed will be set to low speed for a temperature difference between 0°F and 1°F), in order to decrease the amount of frequent user involvement necessary in operating the room air conditioner (refer to col. 1, lines 16-19). 
Therefore, it would have been obvious to a person of ordinary skill before the effective filing date of the claimed invention, to further modify Turney by providing wherein responsive to the difference being above a second threshold temperature difference, the first zone controller directs the first circulation fan to operate at high speed in view of the teachings by Ramakrishnan, in order to decrease the amount of frequent user involvement necessary in operating the first zone.

Claims 6 and 20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Turney (US 11,002,457), Bentz (US 10,047,967), and further in view of Roth (US 9,417,005).
Regarding claim 6, Turney as modified meets the claim limitations as disclosed above in the rejection of claim 5. Further, Turney as modified discloses the humidity sensor, but fails to explicitly disclose wherein the first zone controller adjusts the speed of the first circulation fan responsive to a measured relative humidity of the first zone.

Therefore, it would have been obvious to a person of ordinary skill before the effective filing date of the claimed invention, to further modify Turney such that the first zone controller adjusts the speed of the first circulation fan responsive to a measured relative humidity of the first zone in view of the teachings by Roth, in order to improve moisture removal capacity of the HVAC system.

Regarding claim 20, Turney as modified meets the claim limitations as disclosed above in the rejection of claim 19. Further, Turney as modified discloses the humidity sensor, but fails to explicitly disclose utilizing the zone controller to adjust the speed of the circulation fan responsive to the measured relative humidity of the zone of the plurality of zones.
However, Roth further teaches that it is known in the art of refrigeration, to provide to adjust the speed of a circulation fan responsive to a measured relative humidity of a zone (refer to col. 12, lines 1-9, wherein the system detects if a measured relative humidity is above a predetermined relative humidity threshold value, and thereupon reducing an evaporator blower motor speed from an initially set highest blower motor speed), in order to improve moisture removal capacity during a cooling mode (refer to col. 11, lines 25-26).
Therefore, it would have been obvious to a person of ordinary skill before the effective filing date of the claimed invention, to further modify Turney by providing utilizing the zone controller to adjust the speed of the circulation fan responsive to the measured relative humidity of the zone of the plurality of zones in view of the teachings by Roth, in order to improve moisture removal capacity of the HVAC system.

Claims 9-10 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Turney (US 11,002,457), Bentz (US 10,047,967), and further in view of Nakayama (US 5,107,684).
Regarding claim 9, Turney as modified meets the claim limitations as disclosed above in the rejection of claim 8. Further, Turney as modified discloses wherein the branch controller of the plurality of branch controllers changes refrigerant flow through the first indoor heat exchanger of the plurality of indoor heat exchangers allowing the first indoor heat exchanger to operate in one of the heating mode and the cooling mode (refer to Fig. 1B and col. 6, lines 28-38, wherein some indoor units 104 can operate in a cooling mode while other indoor units 104 operate in a heating mode; the branch 
However, Nakayama further teaches that it is known in the art of refrigeration, to provide an HVAC system (refer to Fig. 3), wherein a heating mode and a cooling mode are achieved by reversing a refrigerant flow (by means of three-way directional control valve 15).
As such, it would have been obvious to a person of ordinary skill before the effective filing date of the claimed invention, to further modify Turney by providing the heating mode and the cooling mode by reversing the refrigerant flow as taught by Nakayama, in order to obtain a predictable result of efficiently providing heating and cooling to the indoor units.

Regarding claim 10, Turney as modified meets the claim limitations as disclosed above in the rejection of claim 9. Further, Turney as modified discloses wherein select indoor heat exchangers of the plurality of indoor heat exchangers operate in the heating mode while other indoor heat exchangers of the plurality of indoor heat exchangers operate in the cooling mode (refer to Figs. 1A and 1B).

Response to Arguments
Applicant’s arguments, see pp.9-13, filed on 11/29/2021, with respect to claims 1-20 have been fully considered and are persuasive. The rejection of claims 1-20 has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of newly amended claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANA M VAZQUEZ whose telephone number is (571)272-0611. The examiner can normally be reached M-F 7-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANA M VAZQUEZ/Examiner, Art Unit 3763